Case 0:19-cv-61787-RKA Document 13 Entered on FLSD Docket 08/29/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-61787-CIV-ALTMAN/Hunt

  JAMES EVERETT SHELTON,

         Plaintiff,
  v.

  RAPID RESPONSE
  MONITORING SERVICES INC., et al.,

        Defendants.
  _________________________________/

                                              ORDER

         THIS MATTER comes before the court on a sua sponte review of the record. On July 23,

  2019, the Plaintiff served a copy of the summons and Complaint [ECF No. 1] on the Defendant,

  Five Diamond Security, LLC (“Five Diamond”). [ECF No. 7]. Rule 12 of the Federal Rules of

  Civil Procedure provides that “[a] defendant must serve an answer: . . . within 21 days after being

  served with the summons and complaint.” Fed. R. Civ. P. 12(a)(1)(A). As of this Order, Five

  Diamond has failed to respond to the Complaint, and the deadline to do so has passed.

         Accordingly, the Court ORDERS the Plaintiff, pursuant to Fed. R. Civ. P. 55(a), to submit

  a motion for entry of clerk’s default against Five Diamond by September 4, 2019. The Plaintiff’s

  failure to file the motion for entry of clerk’s default within the specified time may result in

  dismissal without prejudice and without further notice. The Plaintiff will be relieved of this

  requirement if Five Diamond files an answer or other response to the Complaint before the Plaintiff

  moves for entry of default.
Case 0:19-cv-61787-RKA Document 13 Entered on FLSD Docket 08/29/2019 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida this 28th day of August 2019.




                                               _________________________________
                                               ROY K. ALTMAN
                                               UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
